DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10 are rejected under 35 U.S.C. 102A)(1) as being anticipated by Branch et al (Pub. No.:  US 2012/0046540)
Regarding claims 1, 10, Branch et al disclose a surgical joint positioning system for manipulating a subject’s joint, the system comprising: 
a base configured to be positioned relative to an operating table [see abstract and figs 1-5, 11]; 
one or more robotic arms coupled to the base and being configured to control movement of the subject’s joint [see 0071]; 
one or more motorized actuating arrangements configured to control movement of the robotic arms to enable the subject’s joint to be moved in three different planes of motion [see 0071-0076 and figs 1-5]; 
one or more sensors configured to sense one or more physiological parameters of the subject’s joint [see 0072-0075] by disclosing various parameters may be monitored to evaluate the performance of the knee and angle of rotation and torque measurements are taken at regular intervals during the diagnostic routine and collecting the torque currently being applied by each motor and each motor's encoder position [see 0075];
one or more controllers comprising a processing assembly and being configured to: 
control the one or more motorized actuating arrangements [see 0072-0077]; 
receive and process signals indicative of the one or more physiological parameters sensed by the one or more sensors [see 0071-0077]; 
control movement of the one or more robotic arms based on the one or more physiological parameters sensed by the one or more sensors [see 0072-0077, 0249-0250].

Regarding claim 2, Branch et al disclose wherein a first of the robotic arms comprises 
a first holder configured to hold a lower portion of the subject’s leg [see figs 1-5]; 
a second of the robotic arms comprises a second holder configured to hold an upper portion of the subject’s leg [see fig 1-5].

Regarding claim 3, Branch et al disclose wherein the second of the robotic arms is configured to provide the second holder with at least two degrees of freedom and the first of the robotic arms is configured to provide the first holder with at least four degrees of freedom [see figs 1-5].

Regarding claim 7, Branch et al disclose wherein the one or more sensors include detection or tracking devices configured to track markers positioned on the subject in response to movement of the one or more robotic arms [see 0271]

Regarding claim 8, Branch et al disclose wherein the one or more sensors comprise one or more medical or robotic devices arranged for viewing, 
monitoring or tracking features and movements of the subject’s joint whereby feedback from the one or more sensors is received and processed by the one or more controllers to further control the motorized actuating arrangement of the robotic arms [see 0072-0077, 0271].
 
Regarding claim 9, Branch et al disclose a human- machine-interface (HMI) configured to receive a user input from an operator, 
the one or more controllers being configured to process the user input and the signals indicative of the one or more physiological parameters (motion and torque) sensed by the one or more sensors in accordance with one or more pre-determined or operator determined rules [see 0249-0250, 0271].

Claim(s) 11-28, 30-31 are rejected under 35 U.S.C. 102A)(1) as being anticipated by Otto et al (Pub. No.:  US 2017/0340389)
Regarding claims 11, 28, 30, Otto et al disclose a surgical assist system comprising:
an image capture apparatus configured to capture images of a target site, the target site having a region of interest (ROD with a varying dimension associated therewith [see abstract, 0158-0159, 0055 and figs 3A-5C];
a tracking system configured to detect one or more conditions associated with one or more of the image capture apparatus, the target site or one or more combinations thereof; and
one or more controllers coupled to the image capture apparatus and to the tracking system and being configured to determine the varying dimension of the ROI at each of a plurality of times based on images from the image capture apparatus and the conditions detected by the tracking system [see abstract, 0158-0159, 0055 and figs 3A-5C];

Regarding claim 12, Otto et al disclose one or more actuators being configured to move the target site, and wherein the one or more controllers are configured to operate the one or more actuators for physically altering the ROI to bring the varying dimension to a desired value [see 0158-0159, 0166].

Regarding claim 13, Otto et al disclose apply a mask to the one or more image for masking around the ROI and segment each image to identify the ROI with the varying dimension associated therewith [see 0168].

Regarding claim 14, Otto et al disclose determine a translation of the image capture apparatus from the conditions detected by the tracking system [see 0220].

Regarding claim 15, Otto et al disclose wherein the one or more controllers are configured to approximate an uncertainty in determination of the varying dimension by taking into account one or more of the following:
errors associated with segmentation of the one or more images [see 0168];
errors in the tracking system detecting the translation of the image capture apparatus [see 0220] and
errors in the tracking system detecting rotational motion of the image capture apparatus [see 0220].

Regarding claim 16, Otto et al disclose a joint gap and wherein the one or more controllers are configured to determine a width of the joint gap by applying the translation of the image capture apparatus from the conditions detected by the tracking system [see 0158-0159, 0166].

Regarding claim 17, Otto et al disclose approximate an uncertainty in determination of the varying dimension where minimum and maximum extremes of an uncertainty range reflect a minimum desired limit of the varying dimension and a maximum physical limit for the ROI [see 0158-0159, 0166].

Regarding claim 18, Otto et al disclose wherein the tracking system comprises one or more of: an optical tracking system comprising optical sensing elements, a magnetic tracking system comprising magnetic sensing elements, or an inertial measurement tracking system comprising inertial sensing elements [see 0151].

Regarding claim 19, Otto et al disclose wherein the ROI comprises a gap of a knee or hip joint of a subject’s leg and wherein the varying dimension associated with the ROI comprises a width of the gap [see 0151 and figs 3A-3B] by disclosing the navigation system tracks the patient's bone (i.e., tibia 10, femur 11), as well as surgical tools (e.g., pointer device, probe, cutting tool) utilized during the surgery, to allow the surgeon to visualize the bone and tools on a display 56 during the osteotomy procedure [see 0151].

Regarding claim 20, Otto et al disclose comprising one or more robotic arms that support the subject’s leg and are configured to be controlled by the one or more controllers to move the knee or hip joint [see 0159 and figs 3A-3B] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159].

Regarding claim 21, Otto et al disclose wherein the one or more controllers are configured to control the one or more robotic arms to move the knee or hip joint to attain a width of the gap [see 0159] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159].

Regarding claim 22, Otto et al disclose wherein the tracking system is configured to obtain position data of one or more trackers associated with the knee or hip joint, and the one or more controllers are configured to operate the one or more robotic arms by applying position data from the tracking system to an inverse of a kinematic model of the subject’s leg [see 0159 and figs 3A-3B] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159].

Regarding claim 23, Otto et al disclose wherein the kinematic model of the subject’s leg comprises a nine degrees of freedom model of the subject’s leg [see 0210].

Regarding claim 24, Otto et al disclose wherein the one or more controllers are configured to set one or more parameters of the kinematic model to zero for operating the one or more robotic arms for an arthroscopy procedure [see 0169, 0159].

Regarding claim 25, Otto et al disclose wherein a first of the robotic arms comprises a first holder for holding a first portion of the subject’s leg associated with the knee or hip joint, and wherein one or more trackers of the tracking system are coupled to the first holder, and wherein a second of the robotic arms comprises a second holder for holding a second portion of the subject’s leg associated with the knee or hip joint [see 0159 and figs 3A-3B] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159].

Regarding claim 26, Otto et al disclose wherein the one or more controllers are configured to control one or more of the first and second of the robotic arms to move the subject’s leg to a pose corresponding to a predetermined gap width for the knee or hip joint [see 0159, 0076, 0079 and figs 3A-3B] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159].

Regarding claim 27, Otto et al disclose comprising one or more force/torque sensors coupled to the one or more robotic arms and being configured to sense force/torque applied by the one or more robotic arms to the knee or hip joint and wherein the one or more controllers are configured to control the one or more robotic arms to prevent the sensed force/torque from exceeding a predefined safety limit [see 0073, 0159 and figs 3A-3B] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159].

Regarding claim 31, Otto et al disclose arms configured to support and move one or more limbs of the subject [see 0159 and figs 3A-3B] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159];
an arthroscope configured to generate camera imagery of a target site of the subject [see 0153].; 
an optical tracking system configured to acquire positions of one or more of the arthroscope, the robotic arms, and the limbs of a subject [see 0153]; 
and one or more controllers coupled to the robotic arms, the arthroscope, and the optical tracking system and being configured to control movement of the robotic arms in response to evaluating [see 0159 and figs 3A-3B] by disclosing s the surgeon manipulates a robotic arm to drill holes in the bone or perform cuts with a high speed drill, sagittal saw, or other suitable tool, the system provides haptic feedback to guide the surgeon in sculpting the holes and cuts into the appropriate shape, which is pre-programmed into the control system of the robotic arm [see 0159]; 
the camera imagery of the target site from the arthroscope [see 0153]; 
the acquired positions of one or more of the arthroscope, the robotic arms, and the limbs of a subject [see 0153]; 
a kinematic model of the one or more of: the limbs of the subject [see 0169].and the robotic arms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al (Pub. No.:  US 2012/0046540) in view of Otto et al (Pub. No.:  US 2017/0340389).
Regarding claims 4-6, Branch et al don’t disclose wherein the one or more sensors include an arthroscope configured to provide information related to internal joint geometry of the subject; receive and process signals from the arthroscope to compute a gap created within the subject’s joint and control movement of the first and second of the robotic arms based on the computed value of the gap and to process signals from inside the joint to compute an instrument gap inside the joint.
Nonetheless, Otto et al disclose wherein the one or more sensors include an arthroscope configured to provide information related to internal joint geometry of the subject [see 0092, 0257]; compute a gap created within the subject’s joint and control movement of the first and second of the robotic arms based on the computed value of the gap and process signals from inside the joint to compute an instrument gap inside the joint [see 0240-0257].
Therefore, it would have motivated to one skilled in the art at the time the invention was filed to combine Branch et al and Otto et al by using one or more sensors include an arthroscope configured to provide information related to internal joint geometry of the subject; compute a gap created within the subject’s joint and control movement of the first and second of the robotic arms based on the computed value of the gap and process signals from inside the joint to compute an instrument gap inside the joint; for performing the arthroplasty procedure.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Otto et al (Pub. No.:  US 2017/0340389) in view of Barbagli et al (Pub. No.:  US 2009/0012533).
Regarding claim 29, Otto et al disclose method for operating a system for manipulation of one or more limbs of a subject for assisting a surgeon to deliver a surgical procedure to the subject, 
the system comprising robotic arms for supporting the one or more limbs of the subject and one or more controllers configured to control the robotic arms [see 0159];
the method comprising: 
controlling the robotic arms, with the one or more controllers, for moving the one or more limbs; receiving, with the one or more controllers, one or more parameters defining a desired pose for the limbs [see 0159].
Otto et al don’t disclose applying, with the one or more controllers, the one or more parameters to an inverse kinematic model representing the limbs to determine a position for at least one of the limbs; 
applying, with the one or more controllers, the determined position to a forward kinematic model representing the robotic arms to obtain an output related to the desired pose; 
controlling, with the one or more controllers, the robotic arms based on the output from the forward kinematic model for moving the one or more limbs to the desired pose.
Nonetheless, Barbagli et al disclose applying, with the one or more controllers, the one or more parameters to an inverse kinematic model representing the limbs to determine a position for at least one of the limbs; applying, with the one or more controllers, the determined position to a forward kinematic model representing the robotic arms to obtain an output related to the desired pose; controlling, with the one or more controllers, the robotic arms based on the output from the forward kinematic model for moving the one or more limbs to the desired pose [see 0016].
Therefore, it would have motivated to one skilled in the art at the time the invention was filed to combine Otto et al and Barbagli et al by applying, with the one or more controllers, the one or more parameters to an inverse kinematic model representing the limbs to determine a position for at least one of the limbs; applying, with the one or more controllers, the determined position to a forward kinematic model representing the robotic arms to obtain an output related to the desired pose; controlling, with the one or more controllers, the robotic arms based on the output from the forward kinematic model for moving the one or more limbs to the desired pose; for controlling the control element of the guide instrument as a function of the desired position of the distal end portion of the guide instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793